Fawcett, J.
Defendant was complained against before a justice of the peace in Douglas county, on a charge of bastardy, and was boiind over to the district court for that county. Trial was had to the court and a jury. The jury found the defendant guilty, and judgment was entered by the court charging defendant with the maintenance of plaintiff’s child, in the sum of $1,500, to be paid to the plaintiff in instalments, which need not be set out. Defendant appeals.
The bill of exceptions found in the record has never been settled by the district judge.- It is not in any manner certified by the clerk of the district court, nor does it appear to have ever been filed in his office. Nor does any attempt seem to have been made by defendant to prepare his brief in accordance with the rules of this court. We have examined the complaint upon which the action is based, and find it sufficient.
Affirmed.
Sedgwioi-c, J., not sitting.